Citation Nr: 0411062	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  00-24 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an earlier effective date for an evaluation of 100 
percent for service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from August 1964 to June 1967.

Initially, the Board of Veterans' Appeals (Board) notes that the 
issue of entitlement to an earlier effective date for a 100 
percent rating for PTSD was previously addressed in a July 12, 
2001 Board decision, at which time the issue on appeal was 
identified as entitlement to an effective date earlier than June 
4, 1996 for an evaluation of 100 percent for service-connected 
PTSD.  However, that Board decision granted an earlier effective 
date of July 31, 1992, and the veteran filed a timely appeal of 
that decision, asserting entitlement to an even earlier effective 
date.  

Thereafter, in a September 2003 Memorandum Decision of the United 
States Court of Appeals for Veterans Claims (previously known as 
the United States Court of Veterans Appeals prior to March 1, 
1999, hereafter "the Court"), the Court vacated the Board's July 
12, 2001 decision, finding that such decision erroneously failed 
to consider entitlement to an earlier effective date under the 
provisions of 38 U.S.C.A. § 5110(b)(2) (West 2002) and 38 C.F.R. § 
3.400(o)(2) (2003), and further failed to adequately address 
whether there had been adequate notice and/or development of the 
claim under the guidelines of the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002) 
(VCAA).

The July 2001 determination not to apply the provisions of 38 
U.S.C.A. § 5110(b)(2) (West 2002) and 38 C.F.R. § 3.400(o)(2) 
(2003) was based on the conclusion that it was precluded from 
doing so in light of the dispositions in the  Board decision of 
July 1999 (item 4 of the Findings of Fact in the vacated July 12, 
2001 Board decision).  That judgment was not validated on appeal, 
and the Board, of course, is now bound to follow the September 
2003 Memorandum Decision of the Court.  

The Board has also reviewed the additional argument submitted by 
the veteran's representative wherein the representative has 
asserted that the veteran is entitled to an effective date of July 
31, 1991 for the award of a 100 percent rating for PTSD.  As 
discussed more fully below, giving the veteran the benefit of the 
doubt, the Board is in agreement with the veteran's 
representative, and has determined that a 100 percent rating is 
warranted from July 31, 1991.



FINDINGS OF FACT

1.  A reopened claim for an increased rating for PTSD was received 
on July 31, 1992; by a rating decision in September 1999, a 
disability evaluation of 100 percent was granted effective from 
June 4, 1996, and an earlier effective date of June 3, 1992 was 
also granted for the assignment of a 30 percent evaluation.  

2.  The September 1999 rating decision assigned the June 4, 1996 
effective date for a 100 percent rating for PTSD because this was 
the earliest date on which the regional office (RO) determined 
that symptoms of PTSD were productive of a 100 percent evaluation; 
an earlier date of June 3, 1992 was assigned for a 30 percent 
evaluation for PTSD as this was the date a July 1999 Board 
decision had determined that a Department of Veterans Affairs (VA) 
medical report constituted an informal claim.  

3.  In a July 12, 2001 Board decision that was vacated by the 
Court in September 2003, the Board assigned an effective date of 
July 31, 1992 for the 100 percent rating for PTSD.  The Board 
found that it was precluded from addressing whether it was 
ascertainable that such a rating was warranted within one year of 
that date because a July 1999 unappealed Board decision determined 
that a 30 percent rating was warranted prior to July 31, 1992.

4.  Although the Board previously found that it was precluded from 
addressing the issue of entitlement to a 100 percent rating for 
PTSD within one year of July 31, 1992, the Board is now bound to 
follow the September 2003 Memorandum Decision of the Court which 
held that the July 1999 Board decision did not preclude such 
consideration.

5.  Entitlement to a 100 percent evaluation for PTSD for the 
period of July 31, 1991 to July 31, 1992 was shown by June 1992 VA 
medical records in conjunction with VA medical records dated 
before and after June 1992.  


CONCLUSION OF LAW

The criteria for an effective date for a 100 percent evaluation 
for PTSD from July 31, 1991 have been met.  38 U.S.C.A. §§ 1155, 
5110 (b)(2) (West 2002); 38 C.F.R. §§ 3.157, 3.400 (o)(2) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that while VA may not be in 
complete compliance with every aspect of the VCAA with respect to 
the issue on appeal, the Board has determined that the evidence 
supports a grant of an earlier effective date of July 31, 1991, 
and the veteran's representative has acknowledged in his March 
2004 brief that with the grant of such an effective date, remand 
for further notice and/or development under the VCAA would not be 
necessary.  Consequently, any lack of notice and/or development 
under the VCAA cannot be considered prejudicial to the veteran, 
and remand for such notice and/or development would now be an 
unnecessary waste of VA time and resources.

In general, except as provided in 38 C.F.R. § 3.400(o)(2) of this 
section and 38 C.F.R. § 3.401(b), the effective date of a claim 
for increased rating is the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1) 
(2003).

Under 38 U.S.C.A. § 5110(b)(2), the effective date of an award of 
increased compensation shall be the earliest date as of which it 
is ascertainable that an increase in disability had occurred, if 
application is received within one year from such date.  See also 
38 C.F.R. § 3.400(o)(2) (to the same effect).

The applicable statutory and regulatory provisions require that 
the Board examine all the evidence of record to determine the 
"earliest date of which," within the year prior to the claim, the 
increase in disability was ascertainable.  38 U.S.C.A. § 
5110(b)(2) (West 1991); 38 C.F.R. §§ 3.400(o)(2), 3.155(a) (1999); 
Quarles v. Derwinski, 3 Vet. App. 129 (1992); Servello v. 
Derwinski, 3 Vet. App. 196 (1992).

38 C.F.R. § 3.155 (2000) provides the following:

(a) Any communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the Department 
of Veterans Affairs, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting as 
next friend of a claimant who is not sui juris may be considered 
an informal claim.  Such informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim has 
not been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the date 
it was sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.

(b) A communication received from a service organization, an 
attorney, or agent may not be accepted as an informal claim if a 
power of attorney was not executed at the time the communication 
was written.

(c) When a claim has been filed which meets the requirements of § 
3.151 or § 3.152, an informal request for increase or reopening 
will be accepted as a claim.  

Under the provisions of 38 C.F.R. § 3.157 (2000), the effective 
date of pension or compensation benefits, if otherwise in order, 
will be the date of receipt of a claim or the date when 
entitlement arose, whichever is the later.  A report of 
examination or hospitalization which meets the requirements of 
this section will be accepted as an informal claim for benefits 
under an existing law or for benefits under a liberalizing law or 
VA issue, if the report relates to a disability which may 
establish entitlement. (38 C.F.R. § 3.155).

Once a formal claim for pension or compensation has been allowed 
or a formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in degree, 
receipt of one of the following will be accepted as an informal 
claim for increased benefits or an informal claim to reopen.  38 
C.F.R. § 3.157(b).

(1) The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be accepted 
as the date of receipt of a claim. The provisions of this 
paragraph apply only when such reports relate to examination or 
treatment of a disability for which service- connection has 
previously been established or when a claim specifying the benefit 
sought is received within one year from the date of such 
examination, treatment or hospital admission.  38 C.F.R. § 
3.157(b)(1).

(2) The date of receipt of evidence from a private physician or 
lay person will be accepted when the evidence furnished by or in 
behalf of the claimant is within the competence of the physician 
or lay person and shows the reasonable probability of entitlement 
to benefits.  38 C.F.R. § 3.157(b)(2).

The record shows that following establishment of service 
connection for the veteran's psychiatric disability and the RO's 
assignment of a 10 percent rating in August 1990, although the 
veteran filed a notice of disagreement with this decision in 
November 1990 and the RO subsequently issued a statement of the 
case in December 1990, the veteran did not thereafter file a 
timely substantive appeal.  Consequently, the August 1990 decision 
with respect to the assignment of a 10 percent evaluation became 
final and was not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.200, 
20.302, 20.303 (2003).

A reopened claim for an increased evaluation for PTSD was received 
on July 31, 1992; by a rating decision in September 1999, a 
disability evaluation of 100 percent was granted effective from 
June 4, 1996, and an earlier effective date of June 3, 1992 was 
also granted for the assignment of a 30 percent evaluation.  

The September 1999 rating decision assigned the June 4, 1996 
effective date for a 100 percent rating for PTSD because this was 
the earliest date on which the RO determined that symptoms of PTSD 
were productive of a 100 percent evaluation; an earlier date of 
June 3, 1992 was assigned for a 30 percent evaluation for PTSD as 
this was the date a July 1999 Board decision had determined that a 
VA medical report constituted an informal claim.  

In the July 12, 2001 Board decision that was vacated by the Court 
in September 2003, the Board assigned an effective date of July 
31, 1992 for the 100 percent rating for PTSD.  The Board found 
that it was precluded from addressing whether it was ascertainable 
that such a rating was warranted within one year of that date in 
light of that fact that a July 1999 unappealed Board decision 
determined that only a 30 percent rating was warranted prior to 
July 31, 1992.  As previously indicated, the  Board, accordingly, 
is now bound to implement the September 2003 Memorandum Decision 
of the Court.

VA outpatient treatment records reveal that the earliest VA 
treatment for psychiatric problems within one year of July 31, 
1992 was in June 1992, and the first occasion was specifically on 
June 3, 1992.  However, it was noted at this time that from 1990 
to 1991, the veteran had 20 sessions with a physician and two 
meetings with a social worker regarding his psychiatric symptoms.  
Moreover, a clinical treatment entry from February 1991 indicates 
the treating physician's desire for the veteran to continue with 
his PTSD outpatient group, but that the veteran indicated that the 
location of the group was some distance from his home.  Therefore, 
although the veteran reported a relapse of symptoms in June 1992 
that brought him to the clinic the year before, the Board finds 
that the medical record entries in and immediately prior to that 
date are not consistent with significant improvement between 1991 
and 1992.  

In addition, the veteran's problems in June 1992 were significant 
and included depression, self-destructive thoughts, flashbacks of 
Vietnam combat, insomnia, withdrawal and symptoms of dysthymia.  
The veteran further indicated that he had been off his medication 
for the past year and that his symptoms began to return about four 
months earlier.  His affect was depressed.  The diagnoses were 
recurrent bipolar depression and PTSD, not actively suicidal, and 
he was prescribed medication.  

VA records from August 1992 reflect that mood was labile, and at 
the end of this month, the veteran reported frequent headaches, 
social withdrawal and fatigue.

VA examination in October 1992 revealed feelings of helplessness 
and hopelessness with mood indicated as tearful and affect, 
depressed, and VA outpatient records from that same month indicate 
that the veteran reported that he needed therapeutic intervention 
in order to better express his combat readjustment problems, such 
as sleep and daytime intrusions with recollections of combat, 
inability of the veteran to sleep, difficulty with relationships, 
anxiety, and recurring depression.

Finally, VA examination in July 1996 revealed that the same basic 
symptoms continued, including nightmares, flashbacks, increased 
startle reactions, suicidal ideation, impaired attention and 
concentration, and social withdrawal.  At this time, the examiner 
also indicated that the veteran had deteriorating occupational and 
social functioning and a GAF of 40 was assigned.  

Clearly, as was noted in the Board's previous decision in July 
2001 with respect to the period between July 1992 to June 1996, 
while the findings and symptoms from July 31, 1991 to July 31, 
1992 may not be reflective of total social and industrial 
impairment, since symptoms of withdrawal and suicidal ideation 
throughout this period were consistent with severe disability, the 
Board will again give the veteran the benefit of the doubt, and 
find that his symptoms were reflective of a severe inability to 
establish or maintain effective or favorable relationships with 
people and psychoneurotic symptoms which were so severe and 
persistent that there was severe impairment in the ability to 
obtain or retain employment.  

Thus, as the Board has concluded that entitlement to the total 
rating was probably ascertainable based on VA medical records 
relating to treatment between July 31, 1991 and July 31, 1992 
under the "old" applicable rating criteria (38 C.F.R. § 4.132, 
Diagnostic Code 9411 (in effect prior to November 1996), 38 C.F.R. 
§ 4.16(c) (1996) and 38 C.F.R. § 3.400(o)(2) (2003) permit the 
assignment of a 100 percent rating for PTSD, effective from July 
31, 1991. 



ORDER

Entitlement to an effective date of July 31, 1991, for an 
evaluation of 100 percent for service-connected PTSD is granted.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



